                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

LUCAS CRANOR, individually and on             )
behalf of all others similarly situated,      )
                                              )
                       Plaintiffs,            )       Case No. 4:18-cv-00651-HFS
                                              )
        v.                                    )
                                              )
CLASSIFIED ADVERTISING                        )
VENTURES, LLC, and TRADECO                    )
MEDIA GROUP, LLC,                             )
                                              )
                       Defendants.            )

           MOTION FOR DEFAULT JUDGMENT AGAINST DEFENDANTS
        CLASSIFIED ADVERTISING VENTURES, LLC AND TRADECO MEDIA
           GROUP, LLC, AND IN FAVOR OF PLAINTIFF, INDIVIDUALLY

        Pursuant Fed. R. Civ. P. 55(b), Plaintiff Lucas Cranor moves the Court for entry of

default judgment against Defendants Classified Advertising Ventures, LLC (“Classified”) and

Tradeco Media Group, LLC (“Tradeco”) (collectively, “Defendants”) on Plaintiff’s individual

claims only. In support of this Motion, Plaintiff states as follows:

                                           Background

        1.       This is a putative class action alleging Defendants—who shared officers and

employees, conducted business under the name “Seller Networks,” and acted as each other’s’

alter egos—knowingly and willfully violated the Telephone Consumer Protection Act (“TCPA”),

47 U.S.C. § 227 et seq., and the implementing regulations, 47 C.F.R. § 64.1200 et seq., by

making advertising and telemarketing calls and text messages to Plaintiff’s and the putative class

members’ cellphone numbers using an automatic telephone dialing system (“ATDS”) without

prior express written consent. See Class Action Compl. ¶¶ 1, 22-28, 35-45, 48-49, 52-60, 64-75,

78-96 (ECF No. 1). The instant Motion concerns only the calls and text messages to Plaintiff


                                                  1
87877
             Case 4:18-cv-00651-HFS Document 13 Filed 12/06/19 Page 1 of 7
because Plaintiff does not have information relating to the calls or texts to the class. As such,

Plaintiff will not seek class certification on their behalf.

         2.       On February 14, 2019, a default was entered against Defendants. See ECF No.

11. Plaintiff now moves for entry of a default judgment in the amount of $18,766.50 on his

individual claims for Defendants’ willful and knowing violations of the TCPA.

         3.       “‘[I]t is the law that once a default is entered, a defendant on default has no

further standing to contest the factual allegations of plaintiff’s claim for relief,’” and “‘defendant

is deemed to have admitted all well pleaded allegations in the complaint.’” Taylor v. Ballwin,

859 F.2d 1330, 1333 n.7 (8th Cir. 1988).

         4.       Nevertheless, “[f]ederal law . . . requires a judicial determination of damages

absent a factual basis in the record.” Anheuser-Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th

Cir. 2003).

         5.       To that end, Rule 55(b) provides, in pertinent part, that “[t]he court may conduct

hearings . . . when, to enter or effectuate judgment, it needs to: . . . (B) determine the amount of

damages; [or] (C) establish the truth of any allegation by evidence.” Fed. R. Civ. P. 55(b)(2)

(emphasis added).

         6.       “By its terms, 55(b)(2) leaves the decision of whether a hearing is necessary to the

discretion of the district court.” Fustok v. Conticommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir.

1989).

         7.       Thus, “[t]he court may simply rely on detailed affidavits or documentary evidence

in evaluating the proposed sum.” OY SAIMAA LINES LOGISTICS LTD. v. MOZAICA-NEW

YORK, INC., 193 F.R.D. 87, 89 (E.D.N.Y. 2000); accord Coniglio v. Bank of Am., N.A., 2014

U.S. Dist. LEXIS 149764, *3 (M.D. Fla. Oct. 21, 2014) (“where the essential evidence regarding



                                                    2
87877
              Case 4:18-cv-00651-HFS Document 13 Filed 12/06/19 Page 2 of 7
damages is before the Court, such a hearing may be unnecessary”).

        8.       In all events, however, “[d]amages may be awarded only if the record adequately

reflects the basis for award via ‘a hearing or a demonstration by detailed affidavits establishing

the necessary facts.’” Adolph Coors Co. v. Movement Against Racism & The Klan, 777 F.2d

1538, 1544 (11th Cir. 1985).

                             The Telephone Consumer Protection Act

        9.       The TCPA provides a private right of action for the violation of any regulations

prescribed under the TCPA. See 47 U.S.C. § 227(b)(3).

        10.      Those regulations provide, in pertinent part, that:

              No person or entity may . . . Initiate, or cause to be initiated, any telephone
              call that includes or introduces an advertisement or constitutes telemarketing,
              using . . . an artificial or prerecorded voice, to any of the lines or telephone
              numbers described in paragraphs (a)(1)(i) through (iii) of this section, other
              than a call made with the prior express written consent of the called party[.]

47 C.F.R. § 64.1200(a)(2). The referenced “telephone numbers” include “any telephone number

assigned to a . . . cellular telephone service.” 47 C.F.R. § 64.1200(a)(1)(iii).

        11.      “A text message . . . qualifies as a ‘call’” under the TCPA. E.g., Layden v. Adams

Auto Corp., 2018 U.S. Dist. LEXIS 79792, *4 (W.D. Mo. May 11, 2018) (quoting Campbell-

Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016)).

        12.      “Advertisement” is defined as “any material advertising the commercial

availability or quality of any property, goods, or services.” 47 C.F.R. § 64.1200(f)(1).

        13.      “Telemarketing” is defined as “the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental or, or investment in, property, goods, or services,

which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).

        14.      “Prior express written consent” is defined as:



                                                   3
87877
             Case 4:18-cv-00651-HFS Document 13 Filed 12/06/19 Page 3 of 7
              [A]n agreement, in writing, bearing the signature of the person called that
              clearly authorizes the seller to deliver or cause to be delivered to the person
              called advertisements or telemarketing messages using an automatic telephone
              dialing system or an artificial or prerecorded voice, and the telephone number
              to which the signatory authorizes such advertisements or telemarketing
              messages to be delivered.

                 (i) The written agreement shall include a clear and conspicuous disclosure
                 informing the person signing that:

                     (A) By executing the agreement, such person authorizes the seller to
                     deliver or cause to be delivered to the signatory telemarketing calls
                     using an automatic telephone dialing system or an artificial or
                     prerecorded voice; and

                     (B) The person is not required to sign the agreement (directly or
                     indirectly), or agree to enter into such an agreement as a condition of
                     purchasing any property, goods, or services.

                 (ii) The term "signature" shall include an electronic or digital form of
                 signature, to the extent that such form of signature is recognized as a valid
                 signature under applicable federal law or state contract law.

47 C.F.R. § 64.1200(f)(8).

        15.      The TCPA provides for statutory damages in the amount of $500 for each

violation of the TCPA or implementing regulations, and up to $1,500 for each knowing or willful

violation. 47 U.S.C. § 227(b)(3). “The damages provided under the TCPA are liquidated

damages.” Coniglio, 2014 U.S. Dist. LEXIS 149764 at *12.

        16.      “The requirement of ‘willful[] or knowing[]’ conduct requires the violator to

know he was performing the conduct that violates the statute. For example, to violate section

227(b)(1)(A)(i), a defendant must know that he is using an ‘automatic telephone dialing system’

to place a ‘call,’ and that the call is directed toward an ‘emergency’ line.” Lary v. Trinity

Physician Fin. & Ins. Servs., 780 F.3d 1101, 1107 (11th Cir. 2015) (citation omitted).

                          The Evidence of Plaintiff’s Damages and Costs

        17.      Here, Defendants called Plaintiff’s cellphone number using an ATDS five (5)


                                                  4
87877
          Case 4:18-cv-00651-HFS Document 13 Filed 12/06/19 Page 4 of 7
times which Plaintiff is able to identify. See Declaration of Lucas Cranor ¶¶ 3, 7-12, attached as

Exhibit 1.

        18.    Further, the calls were clearly for the purpose of encouraging Plaintiff to purchase

or invest in Defendants’ services to help sell his car as demonstrated by admissions Defendants

made when Plaintiff returned the calls. See id. ¶ 12 (“we’re interested in speaking with you

about the listing you have for sale,” instructing Plaintiff hwo “to speak with a consultant”); see

also id. ¶ 15 (asking “Are you still selling your car” and “would you like assistance selling it”).

        19.    Defendants also sent text messages to Plaintiff’s cellphone number using an

ATDS seven (7) times which Plaintiff is able to identify. See id. ¶¶ 13-14, 16-19. The text

messages were sent from five (5) different phone numbers. See id.

        20.    All of the text messages were likewise for the purpose of encouraging Plaintiff to

purchase or invest in Defendants’ services to help sell his car. See id. ¶ 15 (when Plaintiff called

back one of the numbers that texted him, an artificial female voice answered by asking “Are you

still selling your car,” then asked “would you like assistance selling it”); id ¶¶ 16-19 (when

Plaintiff called back each of the other numbers that texted him, the same artificial female voice

answered by asking “Are you still selling your car”).

        21.    Moreover, Defendants knew Plaintiff had never provided either of the Defendants

his cellphone number under any circumstances. Defendants also knew they had no consent to

call Plaintiff’s number because Plaintiff had never signed any written agreement with either of

the Defendants. See id. ¶¶ 4-6.

        22.    Based on the fact that Defendants made calls that used an ATDS, it is reasonable

to infer that Defendants knew they were using an ATDS. Indeed, there is no way Defendants

could not know the calls were using such technology, as Defendants themselves made the calls.



                                                  5
87877
          Case 4:18-cv-00651-HFS Document 13 Filed 12/06/19 Page 5 of 7
        23.    It is also reasonable to infer Defendants knew their calls to Plaintiff would violate

the TCPA, as another individual separately sued Defendant Classified for violating the TCPA

based on materially-identical conduct—the very same month that Classified started robo-calling

Plaintiff. See Amini v. Classified Advertising Ventures, LLC d/b/a Seller Networks, et al., No.

8:18-cv-00751-JVS-KES (C.D. Cal.), ECF No. 1 (class action complaint filed May 1, 2018).

Likewise, Defendant Tradeco was previously sued for materially-identical conduct violating the

TCPA. See Knaster v. Tradeco Media Group, LLC, No. 0:15-cv-61242-DPG (S.D. Fla.), ECF

No. 1 (Class Action Complaint).

        24.    As such, each of the twelve (12) TCPA violations by Defendant were knowing

and willful. See Coniglio, 2014 U.S. Dist. LEXIS 149764 at *12-13 (entering default judgment

against defendant in amount of $1,050,000 for knowing and willful TCPA violations); cf. Lary,

780 F.3d at 1107 (affirming default judgment, but finding judgment for knowing violations

improper because “[i]n Lary’s own affidavit attached to his motion for a default judgment, he

averred that Hong used a third party to send out advertisements, which suggests that Hong and

Trinity might have had no knowledge that Lary received a particular fax,” “[a]nd the bare

assertion in Lary’s complaint that the defendants ‘willfully’ and ‘knowingly’ violated the Act

was a legal conclusion, not an allegation of fact that we must accept as true”).

        25.    Plaintiff has incurred $766.50 in reasonable costs for this lawsuit, comprised of

the filing fee, service fees, and pro hac vice admission fees. Declaration of Theodore Kuyper ¶¶

4-9, attached as Exhibit 2.

        26.    Therefore, Plaintiff is entitled to a judgment of $18,766.50, comprised of $18,000

in liquidated damages and $766.50 in reasonable costs.




                                                 6
87877
          Case 4:18-cv-00651-HFS Document 13 Filed 12/06/19 Page 6 of 7
        WHEREFORE, Plaintiff respectfully requests that the Court enter an Order: (A)

granting this Motion without a hearing based on the detailed declarations attached hereto; (B)

entering a joint and several default judgment against Classified Advertising Ventures, LLC and

Tradeco Media Group, LLC, and in favor of Plaintiff on his individual claims only, in the

amount of $18,766.50 pursuant to Fed. R. Civ. P. 55(b); and (C) awarding Plaintiff such other

and further relief as the Court deems proper.

Dated: December 6, 2019
                                                Respectfully Submitted,

                                                LUCAS CRANOR, INDIVIDUALLY, Plaintiff

                                                By:    /s/ Theodore H. Kuyper

                                                Keith J. Keogh (admitted pro hac vice)
                                                Theodore H. Kuyper (admitted pro hac vice)
                                                Keogh Law, Ltd.
                                                55 W. Monroe St., Suite 3390
                                                Chicago, IL 60603
                                                (312) 726-1092
                                                (312) 726-1093 (fax)
                                                keith@keoghlaw.com
                                                tkuyper@keoghlaw.com

                                                A.J. Stecklein (#16330)
                                                Michael H. Rapp (#25702)
                                                Stecklein & Rapp, Chartered
                                                748 Ann Ave.
                                                Kansas City, Kansas 66101
                                                (913) 371-0727
                                                (913) 371-0147 (fax)
                                                aj@kcconsumerlawyer.com
                                                mr@kcconsumerlawyer.com

                                                Attorneys for Plaintiff and the Putative Class




                                                   7
87877
         Case 4:18-cv-00651-HFS Document 13 Filed 12/06/19 Page 7 of 7
